          Case 1:21-cr-00095-MKV Document 23 Filed 07/27/21 Page 1 of 2


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 UNITED STATES OF AMERICA,                                                 DATE FILED: 7/27/2021

                     -against-                                      21-cr-95 (MKV)

 WILLIAM SOTO-MONTANEZ,                                                 ORDER

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a status conference in this case on July 27, 2021. The conference was

held by videoconference. Both counsel for the Government and for Defendant appeared by

video. Defendant appeared by telephone only and the parties consented to proceeding win that

manner. This order memorializes the schedule entered at the conference.

       The parties must file a joint status report on or before September 10, 2021 regarding

whether they have agreed to a pretrial resolution of this case.

       If the parties have not reached a resolution of this matter, pretrial motions directed at

discovery must be filed on or before October 1, 2021. Any opposition to the motions must be

filed on or before October 22, 2021. Any replies must be filed on or before November 1, 2021.

       The parties must appear for a status conference on November 17, 2021 at 10:00AM.

Absent further order of the Court, the conference will be held by videoconference. A link will be

sent to the parties in advance of the conference and a public dial-in phone number will be posted

on the ECF docket in this case.
         Case 1:21-cr-00095-MKV Document 23 Filed 07/27/21 Page 2 of 2




       On consent of Defendant, all time between the date of this order and November 17, 2021

is excluded for the purposes of the Speedy Trial Act. The Court finds that the interests of justice

advanced by allowing the parties to continue negotiating a pretrial resolution of this case and to

prepare and file motions outweigh the interests of the Defendant and the public in speedy trial.



SO ORDERED.
                                                      _______
                                                            ___
                                                              _ ______
                                                                    _______________
                                                                                  _ _______
                                                      _________________________________  _
Date: July 27, 2021                                         M RY K
                                                            MA
                                                            MARY      A VYS
                                                                      AY
                                                                    KAY     Y KOCIL
                                                                            YS
                                                                           VYSKOCIL
      New York, NY                                         U
                                                           Un
                                                            nited Sta
                                                           United  ta
                                                                    ate
                                                                      tes District Judge
                                                                  States




                                                  2
